MEMORANDUM OF DECISION.
Delmar Bragdon appeals his convictions of rliurder, 17-A M.R.S.A. § 201(1)(A) (1983), and arson, id., § 802(1)(B) (Supp. 1988), following a jury trial in the Superior Court (Cumberland County; Brodrick, J). Bragdon’s sole contention on appeal is that there was insufficient evidence to convict him of those crimes. Viewing the evidence in the light most favorable to the State, we conclude that the jury could rationally find beyond a reasonable doubt every element of the crimes charged. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.